Citation Nr: 0732556	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-02 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back strain with early degenerative disc disease, 
transitional vertebra at L5-S, and spina bifida occulta, 
currently evaluated at 40 percent.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1987 to August 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decision, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2007, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.  

In May 2007 the Board remanded the issue for further 
development.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2006). 


FINDING OF FACT

The veteran's service-connected low back disorder is 
characterized by no more than severe limitation of motion, 
mild to moderate spasm and subjective complaints of pain 
accompanied by symptoms compatible with mild neurological 
deficit in the bilateral extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected low back strain with early 
degenerative disc disease, transitional vertebra at L5-S, and 
spina bifida occulta, have not been met.  38 U.S.C.A. §§ 
1155, 5107b (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5293, 5295 (2003), 5237, 
5243 (2007).  

2.  The criteria for a separate evaluation of 10 percent for 
right lower extremity radiculopathy, effective from September 
23, 2002 are met.  38 U.S.C.A. §§ 1155, 5107b (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5293 (2003) (effective September 23, 2002), 
Diagnostic Code 5243 (2007) (effective September 26, 2003).

3.  The criteria for a separate evaluation of 10 percent for 
left lower extremity radiculopathy, effective from September 
23, 2002 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.71a 
Diagnostic Code 5293 (2003) (effective September 23, 2002), 
Diagnostic Code 5243 (2007) (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided complete VCAA notice by a letter dated in 
June 2007.  The veteran was notified of the evidence needed 
to substantiate the claim, namely, evidence of an increase in 
severity of the service-connected low back disorder.  The 
veteran was notified that VA would obtain VA and records of 
other Federal agencies, and that he could submit private 
medical records or have VA obtain private medical records on 
his behalf.  The veteran was asked to submit any evidence 
that would include that in his possession.  The notice 
included, in general, the provision for the effective date of 
the claim, that is, the date of receipt of the claim, and 
disability ratings.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, degree 
of disability assignable and effective date of claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudications.  

The timing defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claim as he had the 
opportunity to submit additional argument and evidence.   The 
claim was readjudicated after the content-complying VCAA 
notice as evidenced by the supplemental statements of the 
case, dated in July 2007.  

As the essential fairness of the adjudication has not been 
affected, the presumption of prejudicial error as to the 
timing of the notice is rebutted.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records.  In 
June 2007 the veteran was afforded a VA examination.  The 
Board notes that the veteran during his Board hearing in 
March 2007 testified that he underwent examinations in 2005 
and 2006 in order to receive benefits from the Social 
Security Administration (SSA).  The Board has considered 
whether VA has a responsibility to obtain those records.  
However, the veteran was advised by the RO of the type of 
evidence needed to substantiate his claim, and of his 
responsibility to identify or submit any evidence he believed 
to be relevant to his claim.  He was also advised that VA 
would assist him in obtaining relevant evidence, including 
records of other Federal agencies.  He has never requested 
that VA obtain those records.  38 U.S.C.A. § 5103A.

The Board has considered the holding of Tetro v. Gober, 14 
Vet. App. 110 (2000), and other cases, wherein the Court held 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  However, the Board believes that, 
pursuant to VCAA, the duty to assist a veteran by obtaining 
records to support his claim still rests upon the veteran 
having identified them as relevant or requesting that VA 
obtain such records.  As the veteran has not done so here, 
the Board finds that a remand to obtain those records is not 
necessary.. 



Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Factual Background

By way of history, a rating decision dated in October 1991 
granted service connection for the veteran's back disorder.  
In December 2001 the veteran submitted an increased rating 
claim for his back disorder, which initiated this appeal.  

VA medical records from 1999 reflected complaints and 
treatment including for the veteran's back pain, low back 
strain and moderate spasm.  A VA MRI dated in October 1999 
found lumbarization of the S1 vertebra, moderate spinal 
stenosis at L5-S1 and mild spinal stenosis at L4-5.  A 
January 2001 progress noted indicated the veteran had lumbar 
disc disease with radiculopathy.  A VA myelogram of March 
2001 was reported as a normal myelogram.  March 2001 x-rays 
found minimal posterior disc bulging impinging upon thecal 
sac at L3-4.  A January 2002 x-ray showed probable 
transitional lumbosacral junction segment and minimal early 
degenerative disc disease of the lower lumbar spine.  The 
examiner commented that this was a minor abnormality.  

The veteran's VA examination of January 2002 reported that he 
worked part-time as a custodian and missed work every other 
week due to back pain.  Upon physical examination the 
examiner noted the veteran seemed to ambulate without any 
difficulty.  Range of motion was the following: forward 
flexion was 10 to 40 degrees, lateral flexion was 0 to 5 
degrees in both directions and lateral rotation was 0 to 10 
degrees in both directions.  The veteran was not able to 
posteriorly extend.  The diagnoses included mechanical low 
back strain.  The examiner commented that the veteran upon 
further forward flexion decreased his range of motion to 35 
degrees, pain began at 10 degrees forward flexion.  The 
examiner concluded that the veteran exhibited moderate pain, 
fatigability and weakness in the lower back, but no 
incoordination.  

The veteran was afforded another VA examination in October 
2002 during which he complained that he could not work due to 
back pain.  The examiner commented that the veteran had some 
low back discomfort, there was malingering and the veteran 
inconsistently answered his questions.  The examiner 
indicated that the veteran's spinal stenosis could cause some 
radiculopathy, however the veteran's March 2001 CAT scan 
showed minimal posterior disk bulge.  Forward flexion was to 
30 degrees, extension was 0, lateral bending to the left and 
right was 10 degrees and rotation to the left and right was 
about 10 degrees.  The examiner reported that after the 
examination the veteran stood up from his chair with relative 
ease and was able to bend down and pick up the keys he had 
dropped.  

VA medical records showed that throughout the early 2000s the 
veteran continued to complain of radiating pain.  A progress 
note of July 2002 revealed the veteran had chronic low back 
pain with recent exacerbation, his sensation to light touch 
was intact in the upper and lower extremities.  A November 
2003 x-ray reported moderate spondlyosis of L4 S1, severe on 
L5 S1.  A January 2004 MRI found disk degeneration and mild 
to moderate canal stenosis and recess narrowing, most 
significant at L3-L4, with no disk herniation.  An October 
2004 progress note reported that MRI showed narrowing of 
interspaces, severe at L5-S1, minimal at level above.  

During his VA examination of September 2005, the veteran 
reported increased pain and difficulty ambulating.  He walked 
with a walker.  He last worked in April 2002 for Pepsi.  The 
examiner noted the veteran could do no prolonged walking, 
standing, sitting or driving.  Lumbar forward flexion was 0 
to 18 degrees, extension was negative 8 degrees, left lateral 
flexion was 0 to 8 degrees, right lateral flexion was 0 to 8 
degrees, left lateral rotation was 0 degrees, right lateral 
rotation was 0.  All range of motion was painful, spasms were 
noted.  There was no additional loss of range of motion, with 
consideration of pain, fatigue, weakness, lack of endurance 
and incoordination.  The examiner indicated that there were 
no periods of incapacitation in the past months ordered by a 
physician.  Pain radiated bilaterally with bilateral foot 
numbness.  There was mild sensory diminishment in both lower 
extremities.  An accompanying MRI indicated small to medium 
left foraminal disk protrusion of the left L3-4, causing 
moderate narrowing of the left neural foramen and mild 
compression on exiting L3 nerve root.  There was diffuse disc 
bulge at left L4 5 with mild to moderate central canal and 
neural foraminal narrowing.  There also was 6 L type 
vertebrae with partially sacralized L 5 vertebral body.  The 
diagnosis was degenerative disk disease of the lumbar spine.  

A November 2005 consult showed the veteran continued to 
complain of back pain radiation down his legs into his feet.  
He had minimal muscle spasm, range of motion was 
significantly decreased, neurologic evaluation found deep 
tendon reflexes had intact sensation.  An accompanying MRI 
reported small to moderate size left foraminal disk 
protrusion at L3-L4 causing moderate narrowing of the left 
neural foramen and mild compression on the exiting left L3 
nerve root; diffuse disk bulge with a small superimposed 
midline disk protrusion at L4-L5 causing mild to moderate 
central canal and neural foraminal narrowing, left greater 
than right; there were 6 lumbar type vertebrate with a 
partially sacralized vertebral body.  

The veteran's VA examination of May 2006 reflected the 
veteran's complaints of constant pain.  He walked into the 
examination with a wheeled walker.  The claims folder was not 
available to the examiner for review in conjunction with the 
examination.  The examiner noted that the veteran's EMG 
appeared to be unavailable.  Inspection of the lower 
extremities showed no atrophy.  Sensation to touch and 
pinprick was variable, the veteran could not raise his leg 
while lying down or perform straight leg raising.  The 
diagnosis was peripheral neuropathy, sensory both lower 
extremities, which the examiner stated was likely to be 
secondary to the veteran's spinal disk condition.  The 
examiner commented that the veteran is not likely able to 
work doing strenuous physical labor, however he is likely to 
be able to do sedentary or nonphysically demanding work.  

The veteran testified during his March 2007 Board hearing 
that he needed to use a walker to help prevent him from 
falling.  His wife stated that in November 2006 he fell while 
walking their dog and was taken to the hospital.  Private 
emergency room records dated in November 2006 indicated the 
veteran was treated for back pain.  The veteran also stated 
that he had incapacitating episodes, causing him to be unable 
to move, once to twice per month within the last year.  

The veteran's final VA examination of record was in June 
2007.  The claims folder was reviewed in conjunction with the 
examination.  The examiner noted that a February 2007 
electromyelogram may have indicated early sensory neuropathy, 
sural distal latencies at the upper limits of normal may have 
suggested early sensory polyneuropathy.  EMG of the left 
lower extremity musculature bilateral and lumbosacral 
paraspinals was negative for motor radiculopathy.  The 
examiner also pointed out an August 2003 progress note 
indicating bilateral sciatica.  During the examination, the 
veteran complained of shooting, stabbing pain, with numbness 
and decreased sensation in the feet.  Although the veteran 
indicated he has put himself on bedrest, the examiner noted 
that in the past year the veteran did not have incapacitation 
episodes requiring treatment and bedrest prescribed by a 
physician.  The examiner reported the veteran avoided walking 
more than 50 feet at a time, lifting over one pound and 
sitting more than 10 to 20 minutes at a time.  Active lumbar 
flexion was 0 to 33 degrees with pain, active and passive 
extension was 0 to 11 degrees with pain, bilateral active and 
passive motion was 0 to 12 degrees with pain, right rotation 
active and passive was 0 to 12 degrees with pain, left 
rotation active and passive was 0 to 15 degrees with pain.  
There was no additional range of motion loss due to pain, 
fatigue, weakness, lack of indurance or incoordination 
following repetitive use.  There was no lumbar muscle spasm, 
no lumbar weakness.  Sensation was intact to light touch on 
feet and legs.  Sensation was intact to pinprick on the legs 
except it was not intact to pinprick in the entire left foot, 
part of right foot, part of right and left lower leg.  The 
examiner reiterated that the February 2007 electromyelogram 
was negative for motor radiculopathy, noted the veteran had 
sciatica symptoms in both lower extremities, commented that 
no weakness was related to the peripheral neuropathy and thus 
opined that an evaluation of mild, moderate or severe 
weakness was not applicable.  The examiner found that the hip 
strength exam was limited by low back pain.  Pain level from 
sciatica was moderate to severe.  The examiner found no 
ankylosis.  

Analysis

The service-connected low back disorder has been rated under 
the older Diagnostic Codes 5293 and 5295.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295 (2003).  Other applicable codes 
include the newer Diagnostic Codes 5237 for lumbosacral 
strain and 5243 for intervertebral disc syndrome.  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated retroactive application of a new law or regulation 
might be appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application").

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.

The Board notes that the provisions of Diagnostic Code 5293 
(which pertained to intervertebral disc syndrome) had been 
previously changed, effective from September 23, 2002.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002).  However, those 
changes were later incorporated into the revised regulations 
for rating disabilities of the spine that became effective on 
September 26, 2003, and Diagnostic Code 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.  

The older Code 5295 for lumbosacral strain, need not be 
considered as the highest rating available under this 
criteria is 40 percent, which the veteran is currently in 
receipt of.  It also is not necessary to review the older 
Code 5292 for limitation of motion of the lumbar spine as the 
highest rating available is 40 percent.  The older Code 5289 
is inapplicable as the evidence has not demonstrated that the 
veteran has ankylosis.  

Under the older Code 5293 for intervertebral disc syndrome, a 
40 percent rating is warranted for severe recurring attacks 
with intermittent relief.  A schedular rating of 60 percent 
is awarded when disability from intervertebral disc syndrome 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (prior to September 2002).

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 50 
percent evaluation will be assigned of unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent evaluation 
will be assigned for unfavorable ankylosis of the entire 
spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.

The new rating criteria for intervertebral disc syndrome is 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 40 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The evidence has not demonstrated that the veteran is 
entitled to a higher rating under the older Code 5293 of 60 
percent as he did not have pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

While VA medical records showed the veteran complained of 
radiating pain and had diagnoses of radiculopathy, he had a 
normal myelogram in March 2001 and his February 2007 
electromyelogram was negative for motor radiculopathy.  The 
October 2002 VA examiner noted that the veteran's spinal 
stenosis could be causing some radiculopathy, however his 
March 2001 CAT scan showed minimal posterior disk bulge.  The 
Board notes that the May 2006 VA examination provided a 
diagnosis of peripheral neuropathy, however the examiner did 
not have access to the veteran's claim folder and noted that 
there were no EMGs for review.  Conversely, the June 2007 VA 
examiner reviewed the claims file and the recent February 
2007 electromyelogram and concluded that the veteran had 
sciatica symptoms in both lower extremities.  

However, the June 2007 examiner reported that the veteran's 
pain from the sciatica was moderate to severe, but that there 
was no weakness related to the peripheral neuropathy.  The 
record also showed that in the past the veteran had muscle 
spasms that at most were moderate in severity.  In addition, 
his most recent June 2007 VA examination noted no lumbar 
muscle spasm and no lumbar weakness.   Therefore, the Board 
finds that the degree of manifestations in the veteran's low 
back and lower extremities are already contemplated by a 40 
percent rating under DC 5293.

The veteran also is not entitled to a rating in excess of 40 
percent under the newer Diagnostic Codes 5237 and 5243 as the 
evidence has not manifested that he has ankylosis nor has he 
had incapacitating episodes requiring bedrest and treatment 
by a physician.  During his most recent June 2007 VA 
examination the examiner specifically stated that the veteran 
did not have ankylosis.  Although the veteran has claimed 
that he has been bedridden with incapacitating episodes 6 to 
7 times in the past year, the medical evidence of record does 
not reflect this.  Examiners during his September 2005 and 
June 2007 VA examinations opined that the veteran did not 
have incapacitation episodes requiring bedrest and treatment 
prescribed by a physician.  

The Board notes that, under the version of DC 5293 that 
became effective on September 23, 2002, Note (1) required 
that separate evaluations must be considered for objective 
neurologic manifestations.  Neurological manifestations were 
defined as neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  The Board notes that a separate rating based on 
neurological abnormalities is also contemplated by the 
general rating criteria that became effective on September 
26, 2003.

The Board notes that evaluation under the earlier criteria 
for intervertebral disc syndrome, which was discussed above, 
encompassed the neurological manifestations in the rating 
criteria, and the Board believes that a separate evaluation 
prior to September 23, 2002 would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2007).

The Board has considered whether a separate rating is 
warranted since September 2002 under the provisions of 38 
C.F.R. § 4.121a, DC 8520 (2007) as analogous to impairment of 
the sciatic nerve.  Under DC 8520, pertaining to paralysis of 
the sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.

As discussed in detail above, VA medical records for the last 
several years reported the veteran's complaints of radiating 
pain.  During his September 2005 VA examination the examiner 
noted mild sensory diminishment in both lower extremities.  
His VA examination of May 2006 found no atrophy in the lower 
extremities, however sensation to touch and pinprick was 
variable.  The examiner during the veteran's most recent 
examination in June 2007, concluded that the veteran did have 
pain from the sciatica that was moderate to severe; however, 
the examiner also found that he did not have weakness related 
to peripheral neuropathy.  Sensory diminishment has varied 
from mild to negative on examination, although the recent EMG 
showed the record is entirely negative for any findings of 
atrophy in either extremity.  

The Board recognizes that there is some fluctuation 
demonstrated by these examinations as to the severity of the 
veteran's various neurological manifestations. However, the 
Board finds the overall degree of disability shown in the 
right and left lower extremity during this period to be 
consistent with no more than mild, incomplete paralysis of 
the sciatic nerve.  Accordingly, the Board concludes that 
separate disability ratings of 10 percent, but no more, are 
warranted for each lower extremity under 38 C.F.R. § 4.121a, 
DC 8520.

The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The Board has considered whether these provisions would 
support the assignment of an increased rating, as 
contemplated by the Court in Deluca.  However, although there 
have been complaints of severe pain, the Board believes that 
the objective clinical findings do not reflect a degree of 
impairment which would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40 or 4.45.  As discussed in 
detail above, the 40 percent rating currently assigned 
already contemplates severe limitation of motion, as well as 
intervertebral disc syndrome that is severely disabling.  The 
Board also notes that the old criteria for intervertebral 
disc syndrome specifically contemplates pain as a 
manifestation of low back disability.

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
40 percent for the service-connected low back disorder.  
However, the Board further finds that the evidence of record 
supports the assignment of separate 10 percent ratings under 
DC 8520 based on right and left lower extremity radiculopathy 
associated with his service-connected back disability, 
effective September 23, 2002.

The veteran has repeatedly stated that his service-connected 
low back disorder interferes with his ability to be gainfully 
employed.  The potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The May 2006 VA 
examiner commented that the veteran was likely able to do 
sedentary or nonphysically demanding work.  During his March 
2007 Board hearing the veteran testified that he has a high 
school background and some college.  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).





ORDER

Entitlement to an increased evaluation for mechanical low 
back strain with early degenerative disc disease, 
transitional vertebra at L5-S, and spina bifida occulta, 
currently evaluated at 40 percent, is denied.  

A separate disability rating of 10 percent for the 
neurological deficit in the right lower extremity beginning 
on and after September 23, 2002, is granted, subject to the 
regulations applicable to the payment of VA monetary awards.

A separate disability rating of 10 percent for the 
neurological deficit in the left lower extremity beginning on 
and after September 23, 2002, is granted, subject to the 
regulations applicable to the payment of VA monetary awards.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


